DETAILED ACTION
This office action is in response to amendments filed 04/15/2022. Claims 1-7, 9-15, and 17-22 are pending. Claims 8 & 16 have been canceled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Thorpe on 05/04/2022.

The application has been amended as follows: 
17. (Currently Amended) A 
estimating an output voltage using a Direct Current (DC) bus voltage;
measuring an output current at the first switching frequency and the at least one second switching frequency;
calculating a first stator resistance for the first switching frequency and at least one second stator resistance for the at least one second switching frequency;
estimating a stator resistance at a DC condition based on the first stator resistance and the at least one second stator resistance; and 
setting a dynamic compensation based on a stator resistance error between the first switching frequency and the at least one second switching frequency;
dynamically calculating a calculated output voltage based on the stator resistance at the DC condition and the output current, and
controlling the motor using the calculated output voltage and the dynamic compensation.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements  (IDS) submitted on 03/16/2022 and 03/25/2022 were filed after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1-7, 9-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
calculating a first stator resistance for the first switching frequency and at least one second stator resistance for the at least one second switching frequency;  estimating a stator resistance at a DC condition based on the first stator resistance and the at least one second stator resistance; and setting a dynamic compensation based on a stator resistance error between the first switching frequency and the at least one second switching frequency; dynamically calculating a calculated output voltage based on the stator resistance at the DC condition and the output current, and controlling the motor using the calculated output voltage and the dynamic compensation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art Holmburg et al. US 20160181961 A1 teaches a motor control unit includes a processor configured to tune a current regulator regulating a supply of electrical current to an electric motor by determining a plurality of variables, the plurality of variables including a stator resistance value, a first inductance value and a second inductance value, the stator resistance value being a resistance value of a stator of the electric motor, the first inductance value being a d-axis inductance of the electric motor and the second inductance value being a q-axis inductance of the electric motor
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846